IN THE SUPREME COURT OF THE STATE OF NEVADA


                FERRILL JOSEPH VOLPICELLI,                              No. 83553

                              vs.
                                  Appellant,                                           FILE
                THE STATE OF NEVADA,                                                   OCT 2 1 2021
                                  Respondent.                                                 014 A. - •
                                                                                       -   • • SU •

                FERRILL JOSEPH VOLPICELLI,                              No. 83554Ylr
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.

                FERRILL JOSEPH VOLPICELLI,                              No. 83555
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.




                                     ORDER DISMISSING APPEALS

                            These are pro se appeals from orders denying motions for
                reconsideration. Second Judicial District Court, Washoe County; Kathleen
                A. Sigurdson, Judge.
                            Because no statute or court rule permits an appeal from an
                order denying a motion for reconsideration in a criminal matter, this court
                lacks jurisdiction to consider these appeals. Phelps v. State, 111 Nev. 1021,


SUPREME COURT
        OF
     N E VADA


(0) I947A
                1022-23, 900 P.2d 344, 344-45 (1995); Castillo u. State, 106 Nev. 349, 352,

                792 P.2d 1133, 1135 (1990). Accordingly, this court

                           ORDERS these appeals DISMISSED.




                                                                   J.
                                         arraguirre


                                                                                   , J.
                Stiglich                                  Silver




                cc:   Hon. Kathleen A. Sigurdson, District Judge
                      Ferri11 Joseph Volpicelli
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COuRT
      OF
    NEVADA
(0) 1947A
                                                      2